Citation Nr: 0735090	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-24 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition, claimed as fallen arch.

2.  Entitlement to service connection for a right foot 
condition, claimed as fallen arch.

3.  Entitlement to service connection for varicose veins of 
the left lower extremity.

4.  Entitlement to service connection for varicose veins of 
the right lower extremity.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a heart condition.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967; with prior periods of active duty for training 
in the U.S. Navy Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which denied the benefits 
sought on appeal.   

The issues of entitlement to service connection for a heart 
condition and for hypertension are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of a left foot condition. 

2.  The current medical evidence does not show the presence 
of a right foot condition. 

3.  The current medical evidence does not show the presence 
of varicose veins of the left lower extremity.

4.  The current medical evidence does not show the presence 
of varicose veins of the right lower extremity.

5.  The current medical evidence does not show the presence 
of PTSD.

6.  A heart condition was not present during service or 
within one year after service, and was not caused or 
aggravated by any incident or disorder of service origin.

7.  A hypertension disorder was not present during service or 
within one year after service, and was not caused or 
aggravated by any incident or disorder of service origin.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a left foot disorder, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

2.  The criteria for establishing entitlement to service 
connection for a right foot disorder, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

3.  The criteria for establishing entitlement to service 
connection for varicose veins of the left lower extremity, 
are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303 (2007).

4.  The criteria for establishing entitlement to service 
connection for varicose veins of the right lower extremity, 
are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303 (2007).

5.  The criteria for establishing entitlement to service 
connection for PTSD, are not met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 
3.303 (2007).

6.  The criteria for establishing entitlement to service 
connection for a heart condition, are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

7.  The criteria for establishing entitlement to service 
connection for hypertension, are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
October 2004.  In that letter the RO informed the veteran of 
the types of evidence needed in order to substantiate his 
claims on appeal for service connection.  VA has also 
informed the veteran of the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in his possession that pertained to such claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claims decided below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In this regard the Board notes that the veteran did not 
respond to the October 2004 request that the veteran provide 
such information.  The information and evidence that have 
been associated with the claims file consist of service and 
post-service medical records and statements made in support 
of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2007).   

Certain chronic diseases, including arteriosclerosis, and 
cardiovascular-renal disease, including hypertension and 
organic heart disease, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2007).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service medical records contain no indications of problems 
associated with any of the claimed disorders on appeal here.  
The report of a December 1967 examination for the purpose of 
release from active duty shows that the veteran's blood 
pressure was 120/80.  During that examination, heart, 
vascular system, feet, and psychiatric evaluations were all 
normal.

Post-service medical records of treatment consist of VA 
treatment records dated from February to November 2004.  
Careful review of these records show no indication of any 
problems with varicose veins of the lower extremities, or of 
any foot condition including fallen arches.

Nor do any of the treatment records on file contain a 
diagnosis of PTSD.  These records do include mental health 
records related to treatment of the veteran, including for 
substance abuse in a substance abuse treatment program.  
These records include diagnoses showing dependence for 
various substances, including cocaine, opioid, cannabis, and 
alcohol.  However, none of the medical records on file 
contain a diagnosis of PTSD.

The veteran underwent VA examination in October 2004 in part 
for the purpose of obtaining an opinion as to whether the 
veteran's symptoms warranted a diagnosis of PTSD.  After 
review of the record and examination of the veteran, the 
examiner concluded that the veteran did not present symptoms 
that were consistent with a diagnosis of PTSD.  The 
concluding diagnoses under Axis I were generalized anxiety 
disorder; major depression; cocaine abuse in early, sustained 
remission; cannabis abuse; and opioid dependence on methadone 
maintenance therapy.  (The Board notes that recently in a 
June 2005 rating decision, the RO granted service connection 
for generalized anxiety disorder with major depression 
(claimed as depression/stress/anxiety)).  However, none of 
the medical records on file contain a diagnosis of PTSD.

In summary, review of the claims file shows no competent 
medical evidence of any current varicose veins of either 
lower extremity, foot condition including fallen arches, or 
PTSD.  Although the veteran was diagnosed with a psychiatric 
disorder-generalized anxiety disorder with major 
depression-that disorder is already service connected and is 
not the subject of this appeal.  The VA examiner associated 
various psychiatric symptomatology to the service-connected 
generalized anxiety disorder with major depression. 

Therefore, based on the foregoing, service connection for 
varicose veins of the left and right lower extremities, left 
and right foot conditions including fallen arches, and PTSD, 
is not warranted.

The claims file does contain sufficient medical evidence 
showing a diagnosis of heart condition and hypertension.  
Because the record contains competent medical evidence of 
these current disorders, and no evidence to the contrary, the 
Board concedes the presence of such disabilities.  Therefore, 
with respect to these claimed cardiovascular disorders, the 
question is whether a heart condition and/or hypertension 
were incurred in or were aggravated by active military 
service; or, became manifest to a compensable degree within 
one year of separation from active duty.  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

As indicated above, there is no indication in service medical 
records of any problems associated with a heart condition or 
hypertension.  The first indication of any such problems is 
shown in treatment records in 2004, more than 46 years after 
service.  

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current heart disorder or hypertension, and service.  The 
Board has the duty to assess the credibility and weight to be 
given the evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).  Upon review of the medical record, the Board finds 
that there is no competent medical evidence to establish such 
a nexus. 

The question of nexus is whether the diagnosed heart 
condition or hypertension  was incurred in or aggravated by 
active military service; or became manifest to a compensable 
degree within one year of separation from active duty.  38 
C.F.R. §§ 3.303, 3.307, 3.309.

The issue of nexus is solely within the province of health 
care professionals.  In short, a medical diagnosis or a 
medical nexus opinion regarding the etiology of claimed 
disabilities must come from a health care professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore it is clear that the veteran's statements in this 
case do not rise to the level of competent medical evidence.  
 
In sum, the preponderance of the evidence is against the 
veteran's claim that a diagnosed heart condition or 
hypertension is related to service, or became manifest to a 
compensable degree within one year of separation from active 
duty.  As discussed above, there is no indication of any 
problem associated with heart condition or hypertension in 
service.  The clinical evidence contained in the claims file 
shows that the first evidence of heart or hypertension 
problems is in 2001.  VA treatment records in 2004 show there 
was a previous medical history in 2001, of coronary 
atherosclerosis, chronic ischemic heart disorder, 
hypertension, and status post four-vessel coronary artery 
bypass graft.  VA treatment records in 2004 show continued 
treatment for assessed cardiovascular disorders diagnosed as 
chronic heart failure; coronary artery disease; ischemic 
cardiomyopathy; and hypertension, controlled.  

The veteran's claimed heart condition and hypertension, are 
not shown in service or until approximately 43 years after 
discharge from service.  This extended period after service 
ended in 1967 without treatment weighs against the claim; and 
there are no opinions to the contrary.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service). 

In summary, review of the claims file shows no competent 
medical evidence of any current left or right foot disorder, 
claimed as fallen arches; varicose veins of the left or right 
lower extremity; or PTSD.  Further there is no competent 
medical evidence to link any diagnosed heart condition or 
hypertension to service, and no evidence that these began 
within one year after service.  With respect to the claimed 
heart condition and hypertension, there is no competent 
evidence of any inservice injury, disease or disorder 
otherwise involving the cardiovascular system; nor such 
evidence within one year after service or for over four 
decades thereafter.  Therefore, based on the foregoing, 
service connection for all of these claimed disorders, is not 
warranted.

Thus, the preponderance of the evidence is against all of the 
claims for service connection for all of the claimed 
disorders on appeal here.  Therefore, the benefit-of-the-
doubt rule does not apply, and each of the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran believes that he has the claimed disorders 
and that each is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for a left foot condition, 
claimed as fallen arch is denied.

Entitlement to service connection for a right foot condition, 
claimed as fallen arch is denied.

Entitlement to service connection for varicose veins of the 
left lower extremity is denied.

Entitlement to service connection for varicose veins of the 
right lower extremity is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for hypertension is denied.
 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


